[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION ON APPELLANT'S MOTION FOR RECONSIDERATION
It is not the finding of the Court that the evidence adduced by the appellant is insufficient or does not support his claim that he is an innocent landowner.
Rather, it is the Court's position that in is acting in its statutory capacity to consider this matter as an appeal from the administrative agency.
That agency has not had an opportunity to address the claims made by the appellant in his amended appeal that he is an innocent landowner.
The Motion for Reconsideration is denied except that the Court will retain jurisdiction of this appeal for the purposes of judiciary and overall economy and the Commissioner is ordered to hold a hearing within 45 days hereof to determine the status of the appellant under P.A. 93-375(2)(a).
Anthony V. DeMayo State Trial Referee CT Page 6604